Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, the French version of the Minutes for yesterday' s sitting state, on page 14, that we were to come back this morning to my request to postpone the voting on the Villiers report.
I think the time has now come to do so. I proposed that we vote on the Villiers report in Brussels in November, because there are a number of rather sensitive amendments that I should not like to see voted in by random majorities.
That is something we shall discuss presently. For the moment our business is to adopt the Minutes.
(The Minutes were approved)
VOTE
Once again, Mr President, yesterday I requested that the vote on Mrs Villiers' report be postponed. It is a very important report which deserves better than to be discussed in an almost empty Chamber. I do regret the fact that some Members see fit to avoid turning up to the Friday sitting in Strasbourg, but since it does happen, if we go ahead and vote today, the outcome is likely to be based on the will of a random majority, which does no credit to this House either.
The procedure requires us to hear the opinion of the Members of the House on this proposal. We shall hear one speaker for the motion and one against.
Mr President, I would like to speak in favour of Mr Goebbels' proposal. I leave this matter to the House. It is for you to decide whether you would like to postpone or not. Fridays in Strasbourg are a difficult issue for us, but today because of the sensitivity of the report - it raises issues about the general procedure of the House and our general relationship with the Commission - I personally think it would be better if the groups had an opportunity to vote when there were more Members present.
I am sorry that there are not more Members present this morning. I would not ask this if I did not think that this was an important report which requires the attendance of more Members because we are taking important decisions.
I know that Fridays are a sensitive issue, so I leave it to the House. But I personally would appeal to you to vote to postpone the vote on this report.
Now that we have heard from the rapporteur, we shall have one speaker in support of the motion, and one against.
Mr President, I came into politics in the hope of persuading people by argument and occasionally winning votes. One way to win a vote is to turn up when your opponents do not. If they are prevented by some unavoidable catastrophe that is a breach of democracy, but if they do not bother coming, they do not deserve the vote. It is not the House that disenfranchises these voters, it is the Members who are not here.
Mr President, this is an issue of principle. Nor did Mrs Villiers agree this with our group. I nonetheless agree with Mrs Villiers that this is an important report. But, important though it is, it can still be voted upon on a Friday morning.
There is now just one more Friday sitting to come, namely in December. I was against doing away with the Friday sittings. However, that is something people have to sort out for themselves. As long as we are in fact here in Strasbourg on Fridays, though, it is a full working day.
(Applause)
I would ask the whole of the Group of the European People's Party and European Democrats, as well as Mrs Villiers, to vote against postponement to the November II part-session. That has not been agreed with my group. Nor is it in order. I would therefore ask that we vote here and now.
(Applause)
Mr Poettering, we had already had one speaker against the motion and I had no way of knowing, when I gave you the floor, what your position was going to be. Is there no other speaker in favour of this motion to postpone the vote? If not, we shall proceed to vote on the proposal.
(Parliament rejected the proposal to postpone the vote)
(Parliament adopted the resolution)
Report (A5-0293/2000) by Mrs Almeida Garrett, on behalf of the Committee on Constitutional Affairs, on the modification of Parliament' s decision of 9 March 1994 on the regulations governing performance of the Ombudsman' s duties
(Parliament adopted the resolution)
Report (A5-0280/2000) by Mr Bösch, on behalf of the Committee on Petitions, on the special report from the European Ombudsman to the European Parliament following the own-initiative inquiry into the secrecy which forms part of the Commission' s recruitment procedures (C5-0082/2000 - 2000/2048(COS))
(Parliament adopted the resolution)
EXPLANATIONS OF VOTES- Villiers Report (A5-0282/2000)
Mr President, I am afraid that I arrived too late to vote, and so I do not feel that I have the right to give an explanation of vote.
Mr Fatuzzo, your scrupulous respect for the procedure of the House does you great credit.
. (IT) I voted for the Villiers report on the own funds of banks, for it is imperative for Directive 89/299/EEC, which regulated the matter a good 11 years ago, to be updated and supplemented.
I endorse the criteria of greater prudence adopted, but other aspects of the matter must also be taken into consideration, particularly the solvency ratio, which is a weighting factor according to the type of counter-party used to estimate the credit risk associated with a bank's assets. In Italy, this is currently fixed at 8% - 7% for banking groups - of the weighted risk assets, for both cash and off-balance-sheet items.
What is totally unacceptable is for the supervisory authority - the Banca d'Italia - to have the power to establish a higher minimum requirement under certain conditions. You do not change the rules during the game but before it starts.
I therefore agree that there should be a higher weighting coefficient - 10% for example - but it must be totally fixed in all cases and all circumstances.
Therefore, Article 53 (d) of Legislative Decree No 385/93, which deals with precisely this point, must be revoked, as all the Members States' laws which provide for changes a posteriori must be revoked.
- (DE) In assessing the Directive on the own funds of banks, a number of conflicting interests have to be carefully weighed against each other. Those in favour of the directive can legitimately demand that their interests be protected, and mediation is required if a fair regulations are to be devised.
It is, in the first place, savers who could profit from harmonised EU-wide regulation because their investments would be protected against losses in accordance with identical criteria. On the other side of the argument are the SMEs, which fear that regulation would make it difficult for them to raise credit because they would not be able to compete with the guarantees which large companies are able to provide. As a result, there might be job losses in SMEs.
A second conflict of interests arises from the fact that, on the one hand, a fairly long transitional period is required in order to provide as many banks as possible, especially smaller institutions, with the opportunity to implement the necessary new regulations in their internal operations. On the other hand, a delay in implementing the regulations favours American banks, which profit from the current set of regulations and are able to undercut European banks in Europe. We must not allow our companies to be disadvantaged in this way, but without playing large European companies, powerful as they are, off against smaller ones, to the detriment of the latter.
We support the demand for a solution to be found to the conflict between the United States and the EU, produced by the discriminatory Gramm-Leach-Bliley legislation.
All in all, it may be said that the demand for European harmonisation is legitimate and that the latter would bring benefits to all sides in terms of security and fairness. However, no one side ought, in the process, to be afforded an advantage at the expense of the others.
Provisional establishment of the European Police College (EPC)
The next item is the report (A5-0316/2000) Mr Posselt, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the Portuguese Republic with a view to adopting a Council Decision on the provisional establishment of the European Police College (EPC).
Mr President, we have spoken today about the importance and unimportance of reports. I believe this is an important report, and I am therefore proud and happy that it is to be debated and voted upon on a Friday, for Friday is a working day like any other.
I am of the view that, as a European Parliament, we can also be proud of the fact that we have got the idea of a European Police College under way. As you know, the idea came about in 1995 at a professional convention in Deggendorf in Lower Bavaria and was unanimously adopted in 1998 by this Parliament in the context of a report on internal security and eastward enlargement. At the time, we were concerned with the important matter, which we are finding ever more pressing, of not only having to get the applicant countries ready economically for accession but also of having to ensure, above all, that the framework conditions in terms of democracy, constitutionality and administration were right. On reading the latest progress reports, we note that there has been a considerable improvement in the way in which the legislation has been transposed. However, the way in which the legislation is applied in the applicant countries is still problematic because it is huge task, after decades of dictatorship, to construct new police forces, new systems of justice and new public prosecution authorities.
In the report we produced at that time, we said that, in those countries which had found their way to democracy through their own efforts, we wanted, after decades of police States, to see the training of police who did not only genuinely accept the standards of European democracy but were also prepared to act in partnership. That is how the idea of a European Police College for the Member States of the European Union and for the applicant countries arose. This idea of Parliament's was then adopted at the Tampere Summit, and I am very grateful to the Council for adopting this project, originated by Parliament, as its own. I am especially grateful to Commissioner Vitorino who has shown his vigorous commitment to a European Police College, something which also finds expression in the fact that the Portuguese government, which thinks along similar lines to himself, has thankfully seized this initiative.
In accordance with the will of the Council and of that of this Parliament's Committee on Legal Affairs and the Internal Market, the European Police College is to become a reality as early as next year, more precisely as part of a network of national police training institutes with a joint remit, joint leadership and joint training programmes. However, we want this only to be a first step and we want an actual Police College to be set up within no more than two or three years. In this context, I should like to refer to a valuable comment by the French Presidency of the Council which said that we need a common, actually existing Police College of this kind in order to create a European culture of police training.
Joint training of this kind is urgently needed when it comes to protecting external borders and combating cross-border crime and also when it comes to applying human rights standards in the European Union. It also has very wide support from police trade unions and professional associations. They know that, in the border area between the current EU and the applicant countries, such as in Eastern Bavaria, a great many towns have already asked for such a Police College. I am of the view, however, that it is still too early to make a decision on the matter. Naturally, that would be the best place for it to be located. It is now firstly a question, however, of actually creating this Police College, and all political forces are together helping to achieve this goal. I would thank the Bavarian and German ministers of the interior, as well as former Austrian Minister of the Interior Schlögel, who together made this possible back in Tampere. I believe this is a one-off opportunity to create a Europe in practical terms, namely a constitutional Europe that does not just exist in some documents or other but finds expression on an everyday basis. As the European Parliament, we can be proud that this is one of our own ideas and initiatives, which is to become a reality in just a few months' time.
Mr President, Commissioner, ladies and gentlemen, first of all, I wish to congratulate the rapporteur, Mr Posselt, on the excellent work he has carried out on this initiative for the provisional creation of the European Police College. This is a cause to which he has demonstrated his ongoing and productive commitment. We have before us a very useful instrument which will allow us not only to optimise police cooperation between Member States but also to improve cooperation with candidate countries and with Norway and Iceland.
This police cooperation is crucial if we are to achieve the very important objective of affording European citizens a high degree of security within the European area of freedom, security and justice. The intention of the Portuguese Presidency in presenting this initiative, following the Tampere conclusions and in order to meet the deadlines laid down in the 'scoreboard' , was to initiate the preliminary stage of the European Police College by creating a network of the national institutes already existent in each Member State in order to improve the training of senior police officers.
In so doing, we are beginning to train the next generation of police officers to work and operate throughout Europe; in other words, we will be preparing them to implement Community law and joint and Community actions. This will be a kind of virtual police academy, whose task will be to improve mutual familiarity with the Member States' national police systems and structures, to increase familiarity with international instruments and to optimise cooperation and coordination between the College and the other European multinational police training institutes.
We have no doubt that it will be easier to reach consensus at this first stage. The transition to the second stage, that is, the institutional and physical creation of the future European Police College, is bound to raise some problems. We know that there are still a number of Member States that support the creation of the College only as a permanent network of national institutes, but we feel that the majority will accept this proposal as a temporary stage that will make it possible to create a tangible institution within a maximum of three years. This is also the proposal that the Commission supports, which has been so vigorously advocated by Commissioner Vitorino.
This is also the position advocated by the rapporteur, and it is shared by the European People' s Party. The rapporteur goes even further, proposing that the deadline should be brought forward to two years; as soon as the proposed objectives can be achieved, it would certainly be in the common interest to be able to relax the deadlines in order to give substance to the area of freedom, security and justice.
Mr President, I would like to thank Commissioner Vitorino for being present here today for the debate on two, in my view, important reports from the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs.
As regards the report by Mr Posselt, who has done some sterling work, it is a fact that judicial and police cooperation is new territory for the European Union and that every proposal that comes up for discussion marks progress. The Tampere conclusions clearly expressed the need to set up a European Police College. I believe that the amendments adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs have enriched the proposal put forward by the Portuguese Presidency. For example, we believe that police training should not be confined to cross-border police cooperation and to combating crime, but should cover other areas of policy, such as human rights, the provision of services to citizens, the use of new technologies, non-repressive law enforcement, crime prevention methods, respect for the rule of law, and knowledge of the political and socio-economic developments in the European Union.
In all these areas, the police college can play an important role by promoting more effective practices and up-to-date methods, either in the form of a network coordinating national training establishments, or as an actual college with a permanent seat. Naturally priority should be given to the countries with which the European Union is conducting accession negotiations. The enlargement of the European Union, which will extend the space in which citizens are free to move, should be accompanied by supplementary measures ensuring safety and peaceful co-existence among the Member States. The candidate countries must not delay their full integration in the third pillar of justice and home affairs. To this end, they must establish specific frameworks for cooperation between the European Police College and the police forces in their own countries.
I would like to stress that the European Parliament has an exclusively advisory role in all this. But the establishment of new European infrastructures will necessarily impact on the lives of its citizens, especially in relation to matters of policing. That is why I would like to call on the Council, which I believe is absent today, to carefully study the amendments we have tabled and to pay serious attention to the opinion of the European Parliament.
Mr President, Commissioner, ladies and gentlemen, like the previous speakers, I hope that this initiative will not be seen as the umpteenth European organisation, but that people will take this initiative seriously and, as a consequence, will give it enough of a chance. I just have a few reservations with regard to the name. The term 'police academy' makes me think of a humorous American TV series about the police. What is more, I find the word 'academy' is not assertive enough when it comes to police operations. That is just a minor detail, of course. I think that it is more important to confine ourselves to the essentials.
Social conditions in most Member States of the European Union are now such that there is indeed a great need for cross-border cooperation between the various police forces. Cross-border cooperation can only lead to results if a number of conditions are met, if the greatest care is taken over appropriate, goal-directed programmes for ongoing training, if attention is paid to training regarding the Member States' response to crisis situations in third countries and if exchanges and secondments are made possible in a professional way, with the emphasis on the professional aspect.
Special attention must also be paid to training at European level with regard to crime prevention, maintenance of public order and efficient border control. On the other hand, a European Police College needs to become the forum for gaining an understanding of the various national police systems and defending the knowledge they have.
In short, I hope that there will be no delay in giving concrete expression to this initiative which, to my mind and also in my Group's opinion, answers the need to bring about a European training structure.
Mr President, if there is one thing I have learnt about constituency problems since I was elected to the House, it is how very variable throughout Europe is the interpretation of Articles 5 and 6 of the European Convention on Human Rights - the right to brief detention before trial and the right to a speedy trial, the right to be released pending trial if the trial cannot proceed speedily.
These rights are very differently interpreted in different parts of the Union. I come from a country in which the maximum period of detention allowed by law is 110 days. After 110 days of detention a person, if not tried, must be released and never tried for that offence again.
From what I see, conditions in French and Portuguese jails are very different. People can be kept for enormously long periods of time awaiting trial. We do not really have a common culture in Europe on these important points.
This connects exactly to our culture of policing. Do we have a culture of policing in which the idea is to detain people as briefly as necessary, find the evidence as quickly and expeditiously as possible and get trials moving forward, or do we have a system where people do it as it suits them best? If we could develop a common culture of policing in Europe, and if it were based on best practice, then that would be a fine thing. But, as I have said in another debate this week, the danger is that we develop a kind of general casualness, we have moved to the lowest common denominator, not the highest common factor. Let us make sure that if we have a police college it is, as Mr Posselt's report stresses, grounded in the need to develop and enhance respect for human and civil rights in our police culture. Police efficiency is not just to do with grabbing guys and putting them inside. It is to do with finding the people who actually commit crimes and proving the case against them in a civilised way, with a proper connection between prosecution services and police services. If we can get a police college for the whole of Europe to do that or begin to develop this kind of common culture that would be a very good thing.
The majority of those who have spoken so far seem to think that it is vital to have a single permanent seat for the college. I see the need for a permanent seat for its administration but I want Members of the House to think seriously about whether, in the interest of a common police culture in Europe, it would be better to take everybody to one place or to have courses which move year-by-year or subject-by-subject to different police colleges and academies in different parts of the Union. That way, people begin to appreciate differences of local assumption, differences of local approach. We hope that over time our police forces will genuinely learn from each other and learn best practice from each other, not worst practice. If that could be done we would have a police academy of which we, as Europeans, might be proud. I hope that will be the result of this excellent proposal and this excellent report.
Mr President, in itself there is nothing to object to in the basic idea of creating a European Police College, whether it exists in virtual reality or is established with a permanent seat somewhere. The questions arise, however, of what this College is for and of what tasks and objectives it has. To take just one point, Mr Posselt writes of 'providing training sessions for senior national police officers on the basis of common standards'. That is when things already begin to get difficult. What are these common standards? As you know, Mr Posselt, police duties in the Federal Republic of Germany are a matter for the individual Länder, which are absolutely sovereign in this area. Now, compare the various Länder' s laws on police duties. You will see that, in Brandenburg (unlike in Berlin), de-escalation is the supreme precept when it comes to deploying police and that, under Brandenburg law, any police who are to be deployed are obliged to be identified by name so that anyone who might be attacked in a demonstration can read the name of the policeman concerned and know who it was. In other words, if you want common standards, you have to start by defining these. Otherwise, you end up with training that may be completely different in form from area to area. A College along these lines is not really needed just for the purpose of exchanging different types of experience.
You speak about establishing public order. All right, that is accepted. Again, the only question is, with what resources? In the Federal Republic of Germany, even public order is defined completely differently in the various Länder' s laws relating to police duties. What do you understand to mean by public order? You write in your report about border control services. I ask you! We make a perfectly clear distinction between duties relating to the protection of Federal borders and the duties of the police. (In other States, it is different.) If you write in those terms, then before what you say can be approved, it must first be clear what common activities are planned and according to what standards one is going to proceed. As long as such matters have not been clarified, I have to say to you in all honesty that I myself cannot consent to the basic idea.
Mr President, this is a film which we have already seen once and which we did not enjoy. Yet another interim but not so short-term decision, another little present to Parliament from the Council. Just as Europol grew out of the "Drugs" unit, so the seed of judicial cooperation will produce Eurojust and maybe a European prosecution service. We can therefore safely say that a lightweight and currently practically non-existent structure such as the European Police College will give rise to yet another bureaucratic structure, almost as if it were in the genetic code of the European Union to entwine policies in red tape. It is clear, blindingly obvious and even banal to state that it is necessary to fight organised crime operating at transnational level with transnational policies, just as it goes without saying that national police forces need to be trained in order to be better equipped to tackle the cultural, legal and linguistic crime issues raised by both European integration and the integration of criminal organisations.
Nevertheless, we do not feel that this makes it necessary to create a new structure. The underlying reasons for establishing a police college - reasons which we endorse - could have been better and more effectively achieved by encouraging existing national academies to develop training courses, exchanges, MA courses and specialisations to fill the gap which does, in effect, exist.
Having said this, the fact remains that Mr Posselt's work is, in our opinion, excellent. On the other hand, we fail to understand the position of the Socialist Members. Mrs Karamanou has just stated that she welcomes the fact that Parliament will have an advisory role, and yet, only the other day, the Group of the Party of European Socialists voted against a motion on the grounds that the Europol Management Board was to include Members of Parliament with the right to vote.
However, Mr Posselt's work has resulted in provision at last being made for police training to include human rights and the right of defence, and the proposal is also important and appropriate at the moment to create a virtual police college which would take advantage of the potential offered by the Internet. In general, instead of taking advantage of the new economy to develop a new policy of employment structures and organisation, the European Union is still trying to work and organise itself according to last century's criteria.
We will vote for the amendments but against the legislative resolution.
Mr President, according to the Council decision on the establishment of the European police college, the aim of the EPC is to help train senior law enforcement officers of the Member States. I note that the rapporteur wants to change "law enforcement officers" to "police", which is probably a good idea. But what also caught my eye is that this training is aimed at supporting and developing a European approach in the field of crime-fighting and protecting internal security. The rapporteur wishes to see added crime prevention, provision of services, innovation and border surveillance and also wants internal security modified to include maintaining law and order.
The problem I have with these statements is that I am not quite sure what the European approach to maintaining law and order, etc, actually involves. It is not specified in either the Council decision or the rapporteur's report. All I can say, from a strictly British perspective, is that if this means that continental practices are to become de rigeur throughout Europe, our own police force will be taking an unhealthy interest in armoured cars, water cannon, tear-gas launchers and dinky little pistols which they can swing from their already over-laden belts.
This apart, it is something of a surprise to find that there is even such a thing as a European approach to crime fighting. I am absolutely certain that it will come as a rude shock to most of the British population that internal security is an area where there is any room for involvement of the European Union.
It will probably come as an even greater shock for them to learn that the European Parliament wants the European police college to be responsible for training police forces and border control forces - that is to say customs and excise - in order to prepare them for the use of Community law and the implementation of common and Community measures.
There it is: Community law and common and Community measures. The cat is out of the bag. Clear as day we can see the ambition of the EU naked in tooth and claw; a common approach - the European approach - to fighting crime and internal security; one people, one law and one police force. I am sure that the European Union will be far more subtle than this. Our police force will retain their uniforms, right down to the comforting woolly pullies that they have taken to wearing. The ranks will be the same and the local badges will be untouched. From all the outward signs the facade will be unchanged but, under the expert tutelage of the European college, they will be working to a different agenda: a European agenda, applying Community law and Community measures.
That is such a far cry from the Common Market which the United Kingdom joined in 1973. No-one in the UK would ever have believed a soothsayer from that period who warned that it would all end up in Dixon of Dock Green whistling "Ode to Joy" and working out how to apply the European approach to policing down at the nick.
But here we are in Strasbourg in a near-deserted Chamber hearing that which is almost unbelievable. Our own Prime Minister, Mr Tony Blair, his Foreign Secretary, Mr Cook and other British ministers may deny that a superstate is on its way, but when I hear proposals for our own police forces to be trained in a European approach to crime fighting and internal security, it is obvious that the writing is on the wall. As you can probably gather, I will not be supporting this report.
Mr President, listening to the last speaker, I have not heard mention of the common market in almost 20 years in this House. If he reads the records of some of the representatives from his own Member State, the United Kingdom, in those days they were extreme left-wing socialists who forecast everything which seems to scare him with the same hysterical sort of attitude to European Union. They forecast all the things which seem to frighten him today.
Coming from a different part of the political spectrum, it is very interesting to hear him repeat, with the same hysteria, the same concerns. Their capital in those days was Moscow or Budapest. Those were the ideals that they proposed to us and that was the sort of state that they worked for. However, I am glad to say that attitudes in the Labour party in Britain have changed.
I want to thank Mr Posselt for his report. The work we do on a Friday morning in Parliament has the same legitimacy as the work we do on a Monday or any other day. Indeed it was commented that on Wednesday evening when the Commissioner spoke about BSE, somebody drew attention to the fact that there were only 17 people in the House. There are a lot more people here this morning and I will regret the passing of Friday when we can carry on a real debate and respond to each other and take the time to listen to each other. Parliament and democracy in Europe will be the poorer for the shortening of the Strasbourg week.
Having said that, I welcome this proposal. Parliament can be proud that the proposal to set up this academy originated here, and we are grateful to the Portuguese presidency for taking it up and the Commission and Council for their support. It is a good idea and in the European Union where people have freedom of movement, freedom of trade and the right of establishment, where travellers from Scotland can go to Sicily or Greece, it is only logical to expect to develop a common system of maintaining the rule of law.
That common approach is not there at the moment. I come from a state where the police developed out of a chaotic situation - a civil war. But the people at that time established, very wisely, an unarmed police force that is very socially engaged with the communities in which they live and work. You might call them a soft police force but they did succeed in healing the wounds of a civil war and in bringing credibility to the idea of law and order. When I come to continental Europe I am a bit surprised at the way police distance themselves and adopt what appears to be a harder attitude. I will welcome a levelling-out of standards in some Member States in the European Union. All of us have experienced abuses in our own countries. I hope that this academy will help us to have a better understanding of the whole system.
Mr President, there are powerful criminals who think that there are no laws which apply to them and who take advantage of everyone. Ever since border controls within the European Union disappeared, they also no longer take any notice of state boundaries. Cross-border crime requires a cross-border approach. Because everyone agrees about that, closer cooperation between the police from the different Member States and their regions has already been worked on for years. Three days ago, following publication of the Marinho, Karamanou and Roure reports, I pointed to the dangers attached to this. An enlarged and centralised police force, disconnected from its surroundings, will look for its own priorities.
The idea of a European Police College is based on the assumption that there is agreement on the tasks and modus operandi of the police. We see that the police in one country react totally differently to the same situation than the police in another country. In the Netherlands, the police are trained in the de-escalation of conflicts and in repressive tolerance whereby the existence of subcultures and ethnic minorities, the organisation of political protest and the use of churches as ports of refuge for illegal immigrants are seen as normal social phenomena. I am under the impression that, in some other countries, violence is still used as a method of winning prestige, on behalf of the government, in combating everything that can cause unrest.
This week, the contribution made by President De Gaulle to establishing peace in Algeria was held up by Mr Posselt as a model for the role which Mr Kostunica will have to play in order to solve the Kosovo problem. He also cited the situation in which Hitler could claim that he could exterminate the Jews without being punished because, after all, nobody remembered the mass murder of the Armenians any more. At such moments, I can agree with Mr Posselt to a very large extent. On the other hand, we shall probably remain permanently in disagreement about the vision for the police.
I would prefer a small-scale, trained and organised police force, constantly driven by signals from the society within which it must function.
Mr President, ladies and gentlemen, the creation of the European Police College is, in the Commission' s opinion, a dossier of major importance for the European Union, both in terms of cooperation in the field of Justice and Home Affairs and with the prospect of enlargement of the Union. From the first discussions on this dossier, which were held at European level at the initiative of the European Parliament, the Commission has given a commitment to the Member States to pursue a course of action designed to develop what we might call a European police culture, grounded in the highest standards of duty, respect for the rights and freedoms of our citizens and efficiency in the fight against crime.
The Commission welcomes the rapid progress made both by the Portuguese Presidency, which launched this initiative, and by the French Presidency, which intends to adopt it by the end of the year. I therefore feel that the efforts made by us all will have made it possible to effectively create the European Police College just one year after the decision taken by the Tampere European Council. I should also like to congratulate and thank the European Parliament' s Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, and particularly its rapporteur, Mr Posselt, not only for his personal commitment but also for the excellent study that he has produced and for the way in which he has pushed for the creation of the European Police College.
With regard to the future of the College, the Commission is - as I am sure you will be aware - of the opinion that Conclusion No 47 of the Tampere European Council laid down, extremely clearly, that the network-style functioning of the College, which is already causing it also to be called a 'virtual' Academy, will be only the first stage. Like the European Parliament, the Commission feels that it would be desirable for a formula to be adopted within a practical and clearly defined timescale, ensuring greater continuity of training action or even its development beyond the senior police officers.
I also wish to make it clear, however, that what we are talking about here is not the creation of a European police force. We are talking about the need to exchange experience and information, to exchange best practices in crime fighting in order to make respect for citizens' rights and the fight against transnational crime more effective. Above all, I wish to emphasise that, as someone who has always advocated the idea of community policing, which is the method employed in the United Kingdom, I would welcome the fact that this British idea is finding ever more support in a range of countries in so-called "continental Europe" . Whoever believes that the solutions that they advocate are good should not have anything to fear from exposure to other people' s solutions.
The Commission feels that the transition from a virtual police academy or police staff college to a police academy as an institution is not only justified from the point of view of the operational ability of the current Member States' police forces. It is also justified from the point of view of being able, as early as possible, to systematically include the police forces of the candidate countries in a training strategy. I consider this to be an extremely important priority, not only for the candidate countries but also to ensure that the guarantees that we have to provide for our citizens that enlargement will be accompanied by safeguards for the security of Member States. I should like to assure Parliament that the Commission is willing to continue to cooperate, both with regard to creating the Academy and to ensuring its smooth operation.
I have noted Mr Posselt' s proposal that, in 2003, the Commission could draw up a report on the College' s future, on the basis of a study produced by its management board. The Commission is prepared to undertake this task if that is what is decided. Nevertheless, I do not think that this is the idea that Council currently has in mind. The Council wishes the Police College to develop primarily with an intergovernmental approach. Our priority is to see actions in the field of training launched as quickly as possible. The fact that the Commission is not playing a central role in this process, however, does not mean that we will not be paying close attention to the process, doing all that we can to ensure that it is a success, and I am convinced that this project will help to improve security in the area of freedom, security and justice, since freedom and justice can only exist in an environment of genuine security.
Thank you, Commissioner.
The debate is closed.
We shall now proceed to the vote.
(Parliament adopted the legislative resolution) EXPLANATIONS OF VOTES
Mr President, in connection with the European Police College, I would point out that what is particularly important is to combat crime in the cities. As MEPs, we ourselves are very often concerned by crime. I hope that, in this area, the College will provide a starting point for the future.
The establishment of the European Police College is one more step towards the creation of a police state at a European level, which the ruling class believes is necessary to protect its interests from the demands of ordinary people. Combating crime is simply a pretext. The establishment of the European Police College is in keeping with the decision taken by the Feira Council to create a mobile 'expeditionary' force of repression with police, judicial and correctional powers, which the European Union will use for 'non-military crisis management' anywhere on the planet.
It is especially important to stress that the European Police College, which is expected to start its operations on 1 January 2001, is not simply a network of the national training institutes of the Member States of the European Union; it also involves the applicant countries of Central and Eastern Europe. Indeed, for greater effectiveness its permanent seat will be close to the border between the current European Union and the applicant countries.
For these reasons, the Members of the European Parliament from the Communist Party of Greece will be voting against the report.
. (FR) Following on from the special Council meeting in Tampere, the Portuguese Presidency tabled an initiative in June this year with a view to adopting a Council Decision on establishing a European Police College. We find the objectives of the proposal are excellent: to establish training programmes for senior officials and staff in the police forces of Member States, but also applicant countries, in all crime-fighting areas necessitating cross-border cooperation.
We also think the method adopted for this initiative is perfectly appropriate: we are not going to set up a new European structure liable to be rather divorced from reality at the national level, but rather to create a College in the form of a network made up of the existing national training institutes for senior police officers. Each national unit would accommodate one section of the European Police College. In this way, the College would not be based in any one place, but would be present everywhere. Its governing board would be made up of all the directors of the national institutes, who would therefore have the benefit of full knowledge of the facts when determining their requirements. This arrangement would guarantee the College' s remaining permanently close to grass-roots developments, avoiding any divergence between the approach of the college and that of the national technical experts to actual problems. Moreover, it would be flexible in its organisation, offering great potential for development, with the possibility of training programmes being held at the best qualified national institute for each aspect. This is a good illustration of what we are starting to call 'Network Europe' , a Europe which puts nations in contact with each other directly, without the need to maintain pointless superstructures.
Unfortunately, this instrument, which we find perfectly satisfactory, does not seem to appeal greatly to the European Parliament. The amendments tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs are pushing in the opposite direction, emphasising that this is a temporary structure, that the time period for revision must be short, and that a permanent headquarters must be found for the organisation. At this rate, there is a great danger that, in a few years' time, we will find ourselves with a new costly superstructure that thinks itself superior to the national services, that does not cooperate well with them and ends up not being efficient enough. According to what I have been told, this is the route that Europol is going to go down if we do not soon take steps to change its course.
In our opinion, the most effective way of working, for the European Police College, as for most of the other areas of cooperation, especially in the police, justice and security sector, is to establish networks between the existing national services.
- (SV) I have voted against the report on the provisional establishment of the European Police College.
In the EU, there is an obvious risk of believing, in area after area, that cooperation is advanced simply through establishing new institutions and authorities.
I also object to the fact that the text of recital 7 in the report goes above and beyond the Portuguese Republic's text in demanding one special seat for the Police College instead of cooperation on a rota basis. The fact that police powers are proposed in a number of recitals under the directive, together with the fact that common curricula are proposed, I see as moves towards centralisation, with the risk of bad practice getting the better of good practice.
Rights of access to children
The next item is the report (A5-0311/2000) by Mrs Banotti, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic with a view to adopting a Council Regulation on the mutual enforcement of judgements on rights of access to children (9735/2000 - C5-0397/2000 - 2000/0818(CNS)).
Mr President, for over six years I have had the honour of being the special mediator for the European Parliament for transnationally abducted children. This role was first developed by President Plumb, following a request from many women in France whose children had been abducted and with whom they were no longer in contact. They were seeking Parliament's help. Since then, many other people have also sought the help of the European Parliament when their children have been abducted.
I have worked on these issues for over six years and, very much thanks to the help and resources of the European Parliament, have had several significant successes in recovering children who have been abducted. Most of the cases of child abduction are actually handled very efficiently and appropriately by the central authorities in all Member States. Unfortunately, I generally find myself dealing with the more complex cases.
At the heart of this regulation, which has been essentially rushed through during the French presidency, is the question of access to children by non-custodial parents. It has already been dubbed "the Brussels 3" issue, not so much a directive as a regulation. As such, it has the limitations of the Brussels 2 Convention, but also some of its strengths. It refers exclusively to children of couples who have married. It refers to children under the age of 16. It is also a directive whose scope has been described as both modest and pragmatic - and indeed it is a modest little regulation.
The precise scope of it would cover parents, living in a different Member State from where the guardianship judgment was made, who were looking for visiting rights. It would allow the child to be brought to another Member State for a limited period in order for the visiting right to be exercised.
Crucial to its operation would be the principle that a judgment made on visiting rights in one Member State is recognised throughout the EU. An exception to this principle would be if the guardian parent proves that, due to new circumstances, the visit would endanger the physical and moral health of the child. Undoubtedly, this regulation will work in tandem with the Hague Convention on the transnational abduction of children. It does not seek to impose on other Member States the existing law of one Member State; it is simply an attempt at mutual enforcement of these custody orders.
There are constitutional concerns in some Member States, notably Germany and Austria. There is concern that the applicant parent can apply for access to the child, with only eight days for the other parent to respond to the request. Undoubtedly, many of our courts are very slow and ponderous, and there is great difficulty in getting them to act quickly on these issues.
There is also concern about the forcible return of a child. My belief is that the existence of good law, applicable in all Member States, has had a significant effect in reducing the number of abductions of children. Hopefully, this is what this regulation will ensure between Member States. Unfortunately, it does not apply outside the European Union, and there are fears that it will cut across the Hague Convention. But the Council of Ministers will discuss this, and I recommend its acceptance to the House.
Mr President, Commissioner, ladies and gentlemen, I wish to begin by congratulating Mrs Banotti on both her excellent report and the efforts she has made over recent years in the cause of defending and guaranteeing the fundamental rights of children, specifically in her capacity as European Parliament mediator on issues concerning the international abduction of children, a task in which she has invested her widely-acknowledged qualities and sensitivity.
The French initiative warrants a favourable welcome. It is part of the gradual development of judicial cooperation in civil matters and its communitisation. It is a proposal for a regulation that seeks to make exercising rights of access and accommodation for the children of separated parents easier, in an attempt to prevent children becoming a kind of hostage in the dispute between parents who are resident in different Member States. In these cases, situations unfortunately often occur that correspond to the cycle of love, hate and the desire for revenge of one or both of the parents. Hence the need for speed in order to protect the well-being of the children and, sometimes, their very safety.
In a Europe in which its citizens are able to move around freely, regardless of their State of origin, one can easily understand the ease with which family ties are established between people of different nationalities or who are resident in different countries. It is also understandable that lawsuits arise, specifically divorces and the regulation of parental power, which could lead to problems with regard to the exercise of rights of access when the child lives in another country, as in cases of abduction, particularly when the child is not returned by the parent who holds rights of access within the specified time.
This regulation establishes the principle of mutual recognition of judgments for rights of access to children without any intermediary steps and limits the possibilities for seeking the suspension of the enforcement of such judgments. In this way, the regulation responds to the need for a direct application of uniform rules on such important issues as the regulation of parental power and the exercise of visiting rights. We are thereby improving Community spirit and European citizenship.
It is nevertheless a matter for regret that the scope of this regulation is limited, since it does not cover the families of unmarried couples, in which there are children born outside of marriage, whose rights will not, as a result, be recognised and enforced under Community law. Now, this is a very common situation in our states. According to the latest statistics produced by Eurostat, in 1998, 26% of all births in the Union took place outside marriage and these numbers are continuing to increase. It is therefore crucial that this loophole must be plugged for reasons of fairness, of realism given the way society is changing and for the sake of equal rights and obligations for all of the European Union' s citizens.
I wish to say in conclusion that I support the amendment proposed by the rapporteur in Article 1, in which it must be specified that the period of access should not be less than one day. In particular, we must take account of the fact that situations sometimes occur in which the parent comes from the other side of the Union, travelling thousands of kilometres, and so it is pointless to do this for a visit limited to one hour. This is ridiculous. Maintaining relations with both parents is an essential part of the child's upbringing and the development of his or her personality.
Mr President, Commissioner, I would first of all like to congratulate both the French Republic on its initiative to adopt a regulation to guarantee the right of personal contact between parents and their children and our rapporteur, Mrs Banotti, whose expertise added considerable value to the French proposal.
A Europe without borders has most certainly contributed to an increase in the number of marriages between couples with different nationalities from both the E.U. and third countries. But when such marriages break down, there are often problems of ensuring personal contact between children and one of the parents, especially when the children reside in another Member State. And, as previous speakers have already pointed out, there has also been an increase in the number of cases of abduction with the child not being returned by one of the parents. That is why this regulation, which seeks to simplify the enforcement of rights of the parents with the aim of ensuring that children are able to maintain regular contact with both parents, is of major significance.
The regulation which has been put forward is by no means perfect as it is linked to the Brussels II Regulation, which does not cover children whose parents are living apart and children of unmarried parents. Mr Coelho gave some very pertinent statistics and, personally, I think it is an unacceptable anachronism that, in the Europe of the twenty-first century, we legislate simply with regard to conventionally legitimate children and institutionalised human relations and that we significantly limit the scope of a regulation which is good in all other respects. I believe that there is a need for an immediate review of all regulations based on standards which have been overtaken by life and by contemporary reality. It is also necessary to take the forthcoming enlargement of the European Union more seriously into account when hammering out regulations and to give more serious consideration to the repeatedly expressed views and positions of the European Parliament.
Mr President, my group wishes to join in the support for this initiative and for Mrs Banotti's report and indeed to join in the tributes to Mrs Banotti for the enormously valuable work she does as our mediator for transnationally abducted children.
There is no doubt that split families are among the most harrowing things we hear of in our working life: mothers or fathers worried about access to children across national boundaries. Whatever we can do to alleviate these situations, we ought to do and this regulation brought forward on a French initiative is the way forward. I agree with Mrs Karamanou and others that it is a great pity, given the way we live now, that it only covers the children of people who happen to be, or have been, married to each other. That is a task for the future. Meantime, we welcome this measure and we will vote heartily for it.
Mr President, these days divorce is no longer the exception. Often, couples go their separate ways in a civilised manner. They find it unpleasant to continue sharing each other's lives, but they do not start hating their ex-partner. Unfortunately, others separate on the basis of accumulated hatred. Parents who separate on that basis are a disaster for their children who become victims of that insoluble conflict. One parent wants the absolute power of decision over the children in order to exclude the other parent forever.
Everyone is familiar with the awful situation in which the parent to whom custody of the child is awarded, often the mother, tries to make contact with the other parent impossible. We also recognise the equally terrible situation in which the other parent, often the father, abducts the child and makes him or her untraceable. Children remember that sort of occurrence for their whole lives. My mother lived through such a separation and abduction 85 years ago, and she still talks about it.
Mrs Banotti has tried to make creative use of all the possibilities for securing effective arrangements for parental access on a cross-border basis too. She is trying to preclude all situations in which parents can misuse the existence of different rules of law in the Member States of the European Union in order to delay or prevent effective arrangements for parental access. A part of her solution involves drastically curtailing the right to call in a judge in order to overturn a foreign court order.
That regulation will only work if both parents are nationals of an EU country or are resident within the European Union and if their relationship was confirmed by a legal marriage. Only a part of the problem will be solved, but a precedent will be created. If we also start applying something similar to other situations, we are undertaking in the future to have centralised unitary legislation such as does not even exist between the 50 States of the United States.
That is why I see drawbacks. But I have many more objections to tackling legal weaknesses and setting precedents in ways that leave social problems permanently unsolved. Because we support the goal that has been set, we are voting for the proposed measures.
Mr President, ladies and gentlemen, I should like, first of all, to congratulate Mrs Banotti on her excellent report, which is part of thorough, ongoing work on protecting and guaranteeing children' s rights. As the House knows, the Commission and the Council have the firm intention of adopting a programme of mutual recognition of judgments in civil matters by the end of the year. Priority was specifically given in this programme to family disputes, as laid down by the Tampere European Council. The French government' s initiative is the first practical step towards this. I should like to emphasise that, although this report and this subject are being discussed on a Friday morning, I hope that the media, which so often says that European debates have nothing to do with the everyday lives of our citizens, understands that, on this occasion, with this subject, we are addressing an issue that affects not only the life but also the hearts of Europe' s citizens.
In May, we adopted a regulation incorporating the Brussels II Convention into Community law. This regulation simplifies and clarifies rules on defining the competent court and the relevant law for regulating divorces, separations and the allocation of parental control. This French initiative therefore refers to the scope of the Brussels II Regulation and is, if I may put it this way, a revolutionary initiative. I say this because, for the first time, it enshrines the abolition of the exequatur for the automatic recognition of a judgment by a court in a Member State by the legal system of another Member State. While it is true, however, that it is a great step forward from this point of view, I also share the opinion of Mrs Banotti and other honourable Members that it is deplorable that the scope of this regulation should be limited to the protection of children of marriages that are recognised as such by the law. This fact is bound by the scope of the Brussels II legislation itself. What I therefore wish to tell Parliament is that, in the action programme on the mutual recognition of judgments in civil matters - which we hope will be adopted by the end of this year - the Commission proposes that the first and utmost priority should be given to extending the scope of the Brussels II regulation and, consequently, of this regulation on rights of access, covering both the children of married couples and those of unmarried couples without discrimination.
With regard to the content of the document - as you know, this is not a Commission initiative - I should simply like to make three observations. The first is that we are working together with the Council in order to improve the text, specifically with regard to its most complex issue, which is the delicate balance between the need to guarantee that the child will be returned immediately after the visit, and also the need to safeguard the possibility of guaranteeing protection of the child whenever this should prove necessary. We are addressing a tragic issue here, that of the abduction or improper withholding of children, which is, unfortunately, much more common than we might think. It is difficult to find this balance, but we are convinced that it will be possible, with the help of your amendments and with the climate of dialogue that exists with the Council, to reach a solution that is both technically flawless and, above all, workable.
With regard to the amendments, I wish to emphasise that the Commission has some difficulties with Amendment No 1, tabled by Mrs Banotti, because this is not merely a procedural amendment, but an amendment that takes us into the field of the harmonisation of substantive family law, establishing a lower limit of one day for the exercising of rights of access. I am sure that the intention behind this amendment is valid, but it could have harmful effects if we consider that courts will only grant rights of access when they feel that this must be for a whole day. There are solutions in which the courts grant rights of access for a period of less than a day for reasons to do with the protection of the child itself. I feel that we should lay down an indicative criterion but not a legal obligation, trusting judges who are called on to apply the law to be reasonable enough to guarantee that the rights of access they grant are effective.
I should also like to say that although this is not the subject of a direct amendment by Mrs Banotti, the Commission has difficulties with the amendment to Article 17 of the regulation proposed by the French Government. We have difficulties with this because we feel that this article places too much emphasis on the purely intergovernmental origins of judicial cooperation. It is worth saying, however, that the issue of civil judicial cooperation was communitised by the Treaty of Amsterdam. Therefore, the functioning of the committee that Article 17 is challenging should not be purely intergovernmental. The Commission should play a more active role, as it does with regard to the European judicial network in civil matters, an issue which has, in fact, been submitted for the opinion of the European Parliament.
I shall conclude, Mr President, ladies and gentlemen, by saying that I am convinced that, with the adoption of this regulation that has a limited range but which is of symbolic value and important practical application, I am convinced, I repeat, that we are taking an initial, important step towards bringing the European Union closer to the citizens, particularly those citizens who, because of the circumstances of their lives, have had the misfortune to experience the tragedy of separation or divorce, which is always a tragedy, but which should certainly not have repercussions for every child' s right to happiness.
Mr President, I do not doubt for one minute Commissioner Vitorino's commitment to this issue. The point about the one day clearly refers to people who often travel right across the world to see a child. There is a problem in a situation like that, if they are only allowed twenty minutes access to the child. I think if there is a fear of abduction this can be handled by having supervised visitation. I feel very strongly that we have to in some way ensure that the rights of these parents, of whom there are quite a lot, are respected.
Could I ask for clarification on your point about Article 17. Are you referring in that situation to the involvement of the Secretariat of The Hague Convention in the monitoring of this legislation? Thank you, Commissioner, for your kind remarks.
The debate is closed.
We now proceed to the vote.
(Parliament adopted the legislative resolution) President. Mrs Banotti has worked for many years on this programme. I am sure you must be very pleased today. Congratulations on behalf of us all today.
EXPLANATION OF VOTE
Mr President, in an explanation of vote earlier this week, I said that "Mother Europe" was taking care of us. Now Mother Europe has a name: Mrs Mary Banotti. I did not give an explanation of vote on the previous report, Mr Posselt's report, because, with all the will in the world, I did not dream of Mr Posselt last night but of Mrs Banotti, and I was enjoying it so much that I slept deeply, so deeply that I arrived late this morning.
Effectively, in my opinion, with this document tabled by Mrs Banotti we are doing the very best that is possible for our children and grandchildren.
Specific nature of sport
The next item is the Commission statement on the special position of sport.
Mr President, ladies and gentlemen, the Commission' s position on the relationship between the legal system, Community policies and sport is laid out in the report on safeguarding existing sporting structures and maintaining the social function of sport within the Community, that the Commission presented at the Helsinki European Council in December 1999. The Commission feels that the Treaty establishing the European Community that is currently in force enables account to be taken of the specific nature of sport in general and of its social function in particular. The European Parliament' s statements on this matter and the case law of the Court of Justice of the European Communities, confirm the validity of the approach adopted by the Commission.
It is nevertheless true that the enormous dynamic of the Single Market and the increasing commercialisation of sporting activities have caused a number of legal conflicts in this field. Certain sports organisations claim that these conflicts can only be resolved by the inclusion of a reference to sport in the Treaty. The Commission does not fully share this view. With regard to the proposals submitted by the major federations for certain sports, which are in support of a protocol that would exempt them from complying with some of the Treaty' s basic rules, specifically those relating to free movement and to competition, it must be emphasised that this kind of exemption would, if we accept this definition of it, clearly be out of step with all of the objectives we are seeking to achieve. Furthermore, there are serious doubts as to whether such an exemption could even be effectively put into practice. Sport these days - and this needs to be said - is closely bound up with other economic sectors, such as the audiovisual sector or the sector of the promotion and sale of sporting products, for example. What is more, such an exemption would, at worst, not even allow Community actions for the promotion of sport. Other equally important sports organisations, however, such as the national Olympic committees, for example, or national sports federations, have specifically insisted on the need to develop Community actions for the promotion of sport.
In any event, since the adoption of its opinion on the content of the current Intergovernmental Conference, the Commission has advocated that the Conference should focus on addressing institutional issues, which will enable it to take the process of enlargement forwards. This is why the Commission did not include in its opinion any request for new rules on Community competence, for example in the field of sport. In order to further highlight the specific nature of sport and even to provide guidance for the Community institutions on how to deal with sports-related issues, at the behest of the French Presidency, a draft declaration for the Nice European Council is now being prepared which would complement the conclusions of the Santa Maria da Feira European Council on this subject. The Commission hopes that such a declaration appended to the Nice Treaty will make it possible to take the work that has been started with sports bodies further, enabling them to adapt to the new economic climate but at the same time preserving the fundamental nature of their activities. As this Parliament stressed in the Mennea report on the report for the Helsinki Council, this would be carried out in full respect of the Community' s legislative framework. It is in this spirit, Mr President, that the Commission will continue the intense dialogue that it has maintained over the last few months with the sports movement as a whole.
Mr President, there is no doubt that the Commission has a difficult task in ensuring that the rules of the single market and competition policy operate fairly and properly across the continent and all sectors of the economy. I recognise their commitment and determination to do that and, of course, that sport and especially football are big business and cannot expect to be exempt from the normal rules of business.
I am far from convinced that the football transfer system should be at the top of the Commission's hit list at the present time. It would be very prudent for the Commission to allow plenty of time for this, to allow it to go into extra time, not just so that we get a result but that we get a good result, a result that would be good for the single market and good for football.
I know that FIFA have played for time already and has waited far too long before coming up with any response to the Commission's formal statement issued back in 1998. In many respects they have only themselves to blame for the present situation. However, let us not forget that football is of crucial interest to millions of our citizens. As a famous English footballer, Jackie Charlton, said, it is not just a matter of life and death; it is more important than that. The EU must not shrug its shoulders and say "tant pis" if banning the transfer system does irreparable harm to football.
Many small clubs depend on the revenue stream that comes from transfer fees. The transfer fee is not just a wealth distributor, it is a wealth retainer. If transfers go, then what is to stop the upward spiral of footballers' wages? The manufacturers of Alfa Romeos may do very well, but that money will be lost to football.
I certainly agree with the Commission that there is no need to have a mention of sport in the Treaty. What we need is an intelligent and flexible way of interpreting the present rules.
I urge the Commission to negotiate positively with the national and international football authorities. I suggest that the Commission give much higher priority to other abuses of the single market for instance, the parallel import of designer goods. I would like to see much more effective moves to create a single market for newspapers and journals across Europe. The car industry too is still full of obstacles to trade.
I suggest to the Commission it puts those at the top of its list and does not allow football to become an own goal for the European Union.
Mr President, first of all I would like to send my best regards to Commissioner Viviane Reding and thank her for the initiative she has shown in the field of sport. I am also really very glad that Commissioner Vitorino delivered this speech on the special features of sport.
Although, unfortunately, sport still does not have a legal basis in the European Union, it has many special features that must be taken into account in the work of the Union. This is the direction it has been going in since Amsterdam. Sport affects all the citizens of Europe, in one way or another. It has been estimated that a hundred million people take an active interest in it in the European Union. Sport has many important social, cultural and, besides, very significant economic dimensions.
It is a very positive sign that the Union' s sports ministers would like a statement made at the Nice Summit that would act as an extension to the Helsinki report that came out a little under a year ago. As the purpose is to determine those ways in which matters of sport can be taken into account in community legislation, we may speak of gradual progress made in this important area. The agenda before us is totally acceptable. Special attention must be paid to the system of player transfers and the protection of young sportsmen and women, the role of national sports federations, club ownership, television rights, sport' s civic work and ethical principles.
As we shape the EU' s policy on sports, we have to take account of sport' s different structures. For that reason, I hope that non-governmental sporting organisations will continue to be heard after the Olympics meeting in 1999. At the same time we have to remember that, although many questions that require us to take a stand are connected with the professional and commercial aspects of sport, sport and exercise have a wider significance than this with regard to individuals and society. We have to pay attention, for example, to young people' s opportunities to take up exercise as well as issues of gender equality.
The European Parliament has often expressed its concern with regard to drugs and called for more effective action to counter their use. It is gratifying, therefore, that the Community' s extent of involvement in WADA (World Anti-Doping Agency) and in its financing is now being clarified. This issue was discussed by Coreper on Wednesday. It is only natural that the member of the Commission responsible for sports should represent the Union in WADA in the future.
Mr President, I would like to draw attention to the fact that the Commission already has competence in the area of sport, especially regarding the implementation of legislation on competitions. However, the Commission has been grossly ineffective in this matter. F1 events and, in particular, Mr Ecclestone' s work to preserve the monopoly in the field, have been looked into for years now, but no results have been forthcoming. This is a matter of the most obvious monopoly, that of television rights, which a certain contract has ensured will continue for a hundred years. Instead of the Commission adopting a position on this, many Commission members are mannequins for Mr Ecclestone and the motor race teams and thus contribute to establishing and upholding this monopoly. I wish, before the Commission is granted new powers in this area, it would use those it already has.
Mr President, Commissioner, ladies and gentlemen, what is happening in sport in the European Union, in particular in professional sport and, more specifically, in football, is the consequence of having a law without a policy, of having a law that no one really had any choice about. In other words, to put it plainly, it is the consequence of an attack on democracy, however hard we try to avoid seeing it in this light.
Most of the problems that we have experienced and that have leapt into the centre of the debate, particularly following the Bosman ruling, even when they are neither directly nor indirectly connected to the content or the nature of that case, result from the frequent and sometimes glaring contradiction between on the one hand, specific types of sporting bodies and their deeply ingrained practices, and on the other, certain rules contained in the Treaties, specifically competition rules or other principles of the internal market, particularly the free movement of workers and rules of non-discrimination on grounds of nationality.
Many of these rules are amongst the oldest in the Treaties, from the Treaty of Rome onwards, despite the amendments that they have undergone. We all know, however, that when they were originally defined, or even when amendments were added at a later date, no one, but no one, not even those drafting them or those who took the decisions, thought for a moment that a current legal framework would hang this truly imperial weight around the neck of the sporting world.
I was talking about the economy and just the economy, in the strictest sense of the word. Not throughout society, because in all sectors we can see windows of economic opportunity. This is what I mean when I talk about a law without a policy. A law which was drawn up without participation, this absurd law that nobody really wanted to be like this but which has been inexcusably foisted onto everyone. This is why it is crucial that the Treaties recognise the specific nature of sport. Otherwise, no problem will find a satisfactory solution. Otherwise, we will continue to stand by helplessly in this situation in which it seems that the European Union and lucre are working hand in hand to put an end to sport, to distort the profound nature of sporting competition itself, to sabotage the social roots of clubs and the national fabric of its traditional organisation. Otherwise, sport will continue to be regularly trampled upon with inexplicable legal violence by the corrosive and destructive effects of rules that were not designed for this purpose and about which in truth no one really had any choice or could vote on to any degree. We are not seeking to meddle with fundamental rules or basic principles of Community law in the Treaties. What we want is to be able to construct in a politically free and carefully considered way a balance which is appropriate to the specific needs of a sector which, although it is of primarily cultural value and enormous social relevance, also has other, economic, facets.
We need to be able to protect the sporting authenticity of sport itself and its social function from the exclusive control of the laws of the market. I repeat: we need to protect sport, not to abandon it. Why should we allow the basic fabric of training within the rich tapestry of sports clubs and associations to be abused? Why are we unable or unwilling to allow safeguards for a minimum of national identity in the professional teams that represent clubs? In sport, even in professional sport, the competition that really counts is the sporting competition itself, not just the unbridled economic competition of its agents. Furthermore, in European sport, there is not, nor should there be a true single market. What we have are fifteen national markets which are all different and which mirror the competitive situations in each country. This is even more true if we look at the specific case of the United Kingdom, which, together with other, equally European countries which happen to be outside the European Union, makes up the basic pool for long-established European competitions. Now, however, what is happening is completely the opposite. The growing inequality in wealth lays down the law and increasingly decides who wins all the trophies. The corruption of the authenticity of long-standing tradition has cemented the tendency and the pressures of the power of money, aided kindly by a poorly understood Community legal framework, to destroy everything that is of real cultural value and impose a single market of closed leagues and a money-obsessed spirit.
I shall end with a reminder of one of the conclusions of the resolution that we voted for in September following the Mennea report: "The European Parliament invites the Intergovernmental Conference to include an explicit reference to sport in Article 151 of the Treaty, so that the European Union will, in its actions, acknowledge the cultural, economic and social phenomenon that sport represents" . Perhaps we are still in time. I appeal to the forthcoming IGC not to be another wasted opportunity for sport. In particular, I urge the French Government not to reject at Nice the words and guarantees that President Chirac gave us here in July.
That concludes this item.
UK decision to impose a levy on non-British hauliers
The next item is a Commission statement on the decision by the British Government to levy a tax on non-British hauliers.
Mr President, the Commission is aware of the package of measures in the road transport sector that the UK Government announced on 8 November in response to the recent oil price increases. One of the plans announced is the introduction of some form of road user charge such as a vignette payable by all road hauliers, British and non-British alike, for their use of the road network in the UK. Provided that the details of its implementation respect the relevant rules, such a measure seems to be in line with current Community law which aims at the elimination of distortion of competition through the establishment of fair mechanisms for charging infrastructure costs to hauliers and at harmonisation of levy systems within the European Union.
In fact, the EU directive governing this field, which was adopted unanimously in 1993, laid down the conditions under which Member States could, if they wanted, apply user charges or motorway tolls. Accordingly, six Member States, Belgium, Denmark, Germany, Luxembourg, the Netherlands and Sweden introduced a common user charge system often called the euro-vignette while Austria continued to apply its own user charge system and France, Italy, Spain, Portugal and Greece maintained their already existing motorway toll system. This means that by 1995 12 out of the 15 Member States had adjusted their levy systems with more emphasis on direct charging and less on taxes.
The Commission considers that such adjustments go in the right direction towards the establishment of fairer charging systems which also give an incentive for a more rational and efficient use of road networks.
The measures announced by the UK signal such a readjustment of its charging system. However, the whole package of measures announced also includes other elements such as a reduction in the fuel taxes, similar to measures recently announced by other Member States. All these measures are presently the subject of an examination by the Commission responsible under the EU Treaty for ensuring the consistency and coordination of national activities within the common transport policy.
The Commission is therefore expecting to receive shortly a reply to its request for detailed information on the measures planned by the UK government. The Commission will then have to investigate, as it does in the case of all other Member States, whether or not such measures are likely to distort intra-Community competition. Depending on the outcome of this analysis, the Commission will decide on the next course of action in fulfilling its role of assisting Member States in taking the measures which are right for them and while respecting the rights of others.
Mr President, I thank the Commissioner for his explanation and for the fact that he came in to talk on this subject this morning. What he said is news to me because my understanding was that the proposal was a special tax on all foreign vehicles, which we assumed was all non-UK vehicles using the roads of the United Kingdom. I see this as a political gesture rather than as a political or fiscal measure. My understanding is that costs in the UK, taking into account the new proposals, without this particular charge are on a par with the rest of the European Union and on a similar level to French transport costs.
Even if the Commission says that a country may introduce that charge and put the same charge on its own vehicles, I still regard it as a distortion of the single market because presumably British hauliers will apply for their tax disc and every charge will be included in the single payment that they will make. Other users of British roads will be required to pay a special tax at the border on entry into the United Kingdom. No matter what the Commission thinks, this is a distortion of the single market and a distortion of free trade.
This proposal is particularly hard and vexatious for Ireland. Ireland, is obviously a very small but open market, yet most of what we buy comes from the United Kingdom. We buy GBP 11,000 million worth of goods from Britain annually as against only GBP 7,000 million from the rest of the European Union. That shows the extent to which Irish industry and commerce favour the British market, although with the current strength of the pound sterling, this situation will not be maintained if the value of the currency does not change. At the moment every Irish citizen buys EUR 5,000 of goods from Britain.
I believe that this measure is certainly contrary to free trade even with the improvement that has been mentioned by the Commission.
Mr President, I thank the Commissioner for his statement and the facts that he confirmed. It may be advantageous at this moment just to say what has actually been proposed by the UK government and also what they are proposing, bearing in mind the crisis in Britain and indeed throughout the whole of the European Union with regard to the road haulage industry.
It must be said at the outset that this is not just a specific British problem. The proposal was put forward by the Chancellor of the Exchequer in a pre-budget statement made six months before the full budget statement made in the spring of 2001. It contained a number of proposals, not just specifically this one on the vignette, which will effect the haulage industry.
I can assure my Irish colleagues that the vignette proposal is being made in full cognisance of the euro-vignette directive and is likely to be along similar lines to those already in place, as Commissioner Vitorino explained, in many of the present Member States of the European Union. It is worth pointing out that at the moment lorries from the United Kingdom are faced with vignette or toll charges on roads in other EU Member States but so far such levies have not been charged within the United Kingdom.
I am sure that the United Kingdom government will be responding to the Commission's request in discussions with the Commission as well as the haulage industry to explore ways in which the vignette scheme can operate within the present euro-vignette directive.
The details of our scheme have yet to be put in place. I understand Mr McCartin's concerns, but it seems to me that a lot of what is being said about the UK system is based not on fact but on rumour and things that are being said in the industry rather than things that have been proposed by the UK government.
I know that the UK government want to consult with hauliers and I also know that the UK government recognises the specific position of Ireland and I am sure that it will be talking to its counterparts in Dublin as well as in Belfast.
What we need to get clear today is that the UK is proposing what it is doing in full recognition that it must consult the European Union and in full recognition that there is EU legislation in place that it must abide by. It also recognises that if it charges the euro-vignette system then it will also have to charge similar amounts to its own UK hauliers. It recognises that whatever scheme it brings in must be non-discriminatory.
In conclusion, we are being premature in the European Parliament in holding this debate, but I welcome the fact and the statement from Commissioner Vitorino which clearly indicates that the UK government has the right to introduce a euro-vignette system provided it keeps within the rules and regulations already in place. I believe that is what the UK government wishes.
Mr President, with great respect I have to disagree with Mr Simpson. I do not take this debate as premature at all. When an important proposal of this kind comes forward we, in this House, should have the chance to think about it and discuss it as early as possible, not necessarily for the last time.
Like him, however, I was very grateful to the Commissioner for the extremely clear statement of the conditions in which charges of this kind would be lawful under Community law and of the real possibility that what we are facing here is not just a dodge to get out of an awkward corner, but a proposal that will fulfil Community law. Again, I thought that what Mr Simpson said was extremely helpful in reassuring us about the probable intentions of the UK government.
I would also like to respond to Mr McCartin's remarks. British trade is important to Ireland but it is true the other way round as well. For example, the economy of south west Scotland around Stranraer and Loch Ryan is heavily dependent on the traffic which comes across the north channel, the shortest crossing between the UK and Ireland. Our people depend very heavily on that trade. I would like to say that it would be disgraceful if we were to introduce a vignette which is supposed to support the infrastructure but do not then use it to improve the infrastructure. The condition of the road leading from south west Scotland into the main motorway network, the A75, is disgraceful at the moment. This might give us an opportunity at last to see a real and sustained improvement of the transport facilities which connect our two economies. I very much hope that will be one result of this.
Mr President, taxes and tolls are obviously sensitive matters, and I can confirm this specifically on behalf of Austria where we are always having this discussion and where, of course, good traffic solutions are constantly being sought.
The Commission has already submitted an excellent Green Paper concerning fair prices on the roads, and an important principle of this Green Paper is that there should be no cross-subsidising of road hauliers and that, above all, the money collected from particular roads should be used to solve the problems on these same roads.
The Commission has also quite clearly ascertained that the greatest problem on the roads at present is accidents. Safe and well constructed roads are an important and basic prerequisite for preventing accidents. At present in Europe, we have approximately 50 000 deaths on the road each year. Very many people die not least because of poor and badly signposted roads with poor visibility on which people drive with a bad mental attitude, and it costs our social systems a very great deal of money to deal with the resulting damage to people' s well-being. Precautionary measures are therefore required in this area. We should see to it that people are safe on the roads and, in the interests of the environment in particular, we must ensure that congestion is prevented. Not only is a lot of time lost and high costs incurred through congestion, but it is quite a major problem for the environment in particular, and I therefore believe that, if the British government is actually investing money in solving the problems, then we all have something to gain, particularly all European citizens.
Mr President, may I first of all raise the issue of why this subject is on the agenda? I was in this House on Monday night when the agenda was agreed by this body. The item was not agreed for the agenda. Later on, when one of our colleagues, Mrs Doyle, raised the issue, all of a sudden the President decided that this issue should go on to the agenda. That is not a democratic and fair way of drawing up this House's agenda. This House draws up the agenda, not the President at the whim of one Member. I also notice that Mrs Doyle is not here today to take part in this. That said, I will go on to talk about the subject in question.
It is time we had a debate on the subject. I listened to Mr McCartin earlier and it is evident he has got the wrong end of the stick. This is not discriminating against every other driver or road haulier in Europe to the benefit of British drivers. This applies to all road hauliers, whether they come from the UK or any other country. That should be made quite clear. Also, the details are yet to be fully worked out but I was quite heartened to hear the statement from the Commissioner about how it is going to be proposed and developed. I am sure the British government will be in discussion with the Commission in applying this vignette.
I should also like to pick up on a point raised by Mr MacCormick. He talked about the trade between Ireland and Scotland, the south west of Scotland, coming over to Stranraer and Loch Ryan. He said that he hoped the money raised by this vignette would go towards improving the infrastructure around the south west of Scotland. I know the south west of Scotland is part of my area and yes, the infrastructure there is not the best, it can be improved. But can I point out to Mr MacCormick that this vignette is for the whole of the UK. It is to improve the road structure throughout the whole of the UK. We cannot take one small area of the UK and say that is where it is going. It is for the whole of the UK. That is a point we should be making quite clearly.
On the first point you made, Mr Miller, this proposal was put to the House by the President and it was the House which agreed to the change to today's agenda.
Mr President, like a number of Members in the chamber this morning I come from rip-off Britain. We are more or less the only oil producers in the European Union and yet we face the highest petrol prices, the highest diesel prices of any country in Europe - GBP 1.20 a litre for diesel is paid in the United Kingdom. Vehicle excise duties are eight times the French level in the UK, so one should not be too surprised that in Britain there is a great deal of concern.
As a British driver, when I go on French motorways I must pay French tolls. I might say that by the time I have arrived at Calais, having driven from Strasbourg, I feel I own the French motorway system, so expensive are those tolls. I drove in Austria in the summer and paid the Austrian vignette which seemed to me to be perfectly fair and reasonable and a much more agreeable price than one pays on French motorways.
My objection to this proposal is not that it is unfair. At long last the British government has come up with a reasonable solution. We in my party proposed it two years ago. The present British government has allowed the situation to get out of hand and it is rather late in the day for them to come up with this proposal which will probably take another two years to come into effect. If they do bring it into effect, we want to see them really pass the benefits on to the British road-users.
Mr President, now we have vignettes dotted all over Europe and tolls in some other countries, would you agree with me that the euro-vignette system is not a very good single market system. The local haulier in Denmark or in the UK will get his full money's worth 365 days a year, but the foreign haulier from another Member State entering that country - maybe for one or two days or ten days or even 100 days - will not. He is paying over the odds for his vignette unless there is some special dispensation on a per diem basis.
Would it not be better now that we have arrived at this stage to think of maybe having a mutual recognition system, so that a vignette in one country is recognised in other countries, giving a real euro-vignette system works? The Commission should consider coming forward with proposals in order to provide for a common system throughout Europe.
I would like to turn now to my friend Mr McCartin. I agree that Irish trucks have a special case. They are compelled by geography to pass through the UK just as British trucks are compelled to pass through the Netherlands, Belgium and France to get around the European Union. The best thing the UK could do to help the Irish and to help the Scottish is to improve the very inferior British motorway system on which we depend to get to our markets. Yes, the Stranraer-Carlisle road is an absolute disgrace. But it is also difficult getting round Birmingham, getting around London, getting to the Channel Tunnel and to the channel ports. The best thing the British could do with this extra money is to improve our system in the hope of improving UK-Irish friendship and relations.
That concludes this item.
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 11.05 a.m.)